               Case 3:18-cr-00119-RS Document 277 Filed 05/11/20 Page 1 of 4




      SHAFFY MOEEL
 1    California SBN 238732
 2    Moeel Law Office
      1611 Telegraph Ave. Suite 806
 3    Oakland, CA 94612
      Telephone: (415) 735-5021
 4    Facsimile: (415)
      shaffymoeel@gmail.com
 5

 6    JAMES S. THOMSON
      California SBN 79658
 7    Attorney and Counselor at Law
      732 Addison Street, Suite A
 8    Berkeley, California 94710
      Telephone: (510) 525-9123
 9
      Facsimile: (510) 525-9124
10    Email: james@ycbtal.net

11    Attorneys for Defendant
      EDDY URBINA
12

13                                   IN THE UNITED STATES DISTRICT COURT

14                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                         SAN FRANCISCO DIVISION

16
      UNITED STATES OF AMERICA,                            Case Number: 18CR0119-RS
17
                        Plaintiff,
18                                                         STIPULATION AND ORDER
      v.                                                   CONTINUING MOTION
19                                                         HEARING AND ADJUSTING
      JONATHAN AGUILAR, et al.,                            BRIEFING SCHEDULE
20
                        Defendant.
21

22
            [PROPOSED] ORDER CONTINUING HEARING DATE AND ADJUSTING BRIEFING
23                                     SCHEDULE
24
            The parties previously agreed to briefing schedules and hearing dates for two rounds of motions.
25
     (Dkt. 227, 247). Earlier this month, the parties adjusted the briefing schedule for the first round of motions.
26
     (Dkt. 259).
27
                                     STIPULATION AND ORDER CONTINUING MOTION
28                                   HEARING AND ADJUSTING BRIEFING SCHEDULE
                                                    18CR0119-RS
                 Case 3:18-cr-00119-RS Document 277 Filed 05/11/20 Page 2 of 4




            The Court recently issued General Orders 72 and 73, which address various issues relating to the
 1

 2 national health pandemic. Given the issues raised in those orders and their effect on this complex,

 3 multi-defendant case, the parties agree to modify the motions schedule for both rounds of motions.

 4          With respect to the first round of briefing, the parties have entered into a stipulation and Chief
 5
     Judge Magistrate has issued an Order setting May 22,2020 as the due date for the Government’s Response,
 6
     and resetting the hearing for June 22, 2020.
 7
            For the second round of briefing of motions, the parties request that the schedule for the motions
 8
     and motion hearing shall now be set as follows:
 9

10          Defense Filing Date: June 19, 2020

11          Government Response: July 10, 2020
12          Defense Reply: July 17, 2020
13
            Hearing Date: July 28, 2020
14
            Defense counsel shall lodge any objections to shackling one week prior to scheduled motion
15
     hearings.
16
17          Based on the above, IT IS HEREBY STIPULATED, by the parties through their undersigned

18 counsel, that the [Proposed] Order set out below may (with the Court’s concurrence) be filed and issued.

19 SO STIPULATED.

20    Dated: April 29, 2020                               DAVID L. ANDERSON
21
                                                          United States Attorney
22
                                                          /s/
23                                                        ANDREW M. SCOBLE
                                                          RAVI T. NARAYAN
24                                                        Assistant United States Attorneys
25                                                        Dated: April 29, 2020

26    Dated: April 29, 2020                               /s/
                                                          MARTHA BOERSCH
27                                                        Counsel for Jonathan Aguilar
                              STIPULATION AND ORDER CONTINUING MOTION HEARING
28                                     AND ADJUSTING BRIEFING SCHEDULE
                                                 18CR0119-RS
             Case 3:18-cr-00119-RS Document 277 Filed 05/11/20 Page 3 of 4




 1

 2

 3   Dated: April 29, 2020                           /s/
                                                     BRIAN H. GETZ
 4                                                   Counsel for Luis Cid-Salinas
 5

 6   Dated: April 29, 2020                           /s/
                                                     JULIA MAZHINSKY JAYNE
 7                                                   Counsel for Juan Carlos Gallardo

 8   Dated: April 29, 2020                           /s/
                                                     HARRIS BRUCE TABACK
 9
                                                     Counsel for Orlando Carlos Hernandez
10
     Dated: April 29, 2020                           /s/
11                                                   MARK GOLDROSEN
                                                     PAM HERZIG
12                                                   DONALD KNIGHT
                                                     Counsel for Michael Rebolledo
13

14   Dated: April 29, 2020                           /s/
                                                     GEORGE C. BOISSEAU
15                                                   Counsel for Mario Reyes
16   Dated: April 29, 2020                           /s/
                                                     SHAFFY MOEEL
17
                                                     JAMES S. THOMSON
18                                                   Counsel for Eddy Urbina

19   Dated: April 29, 2020                           /s/
                                                     ETHAN A. BALOGH
20                                                   Counsel for Weston Venegas
21

22

23

24

25

26

27
                             STIPULATION AND ORDER CONTINUING MOTION HEARING
28                                    AND ADJUSTING BRIEFING SCHEDULE
                                                18CR0119-RS
               Case 3:18-cr-00119-RS Document 277 Filed 05/11/20 Page 4 of 4




                                            ORDER
 1

 2        Accordingly, and for good cause shown, THE COURT ORDERS THAT:

 3        1. The second motion hearing date, set for June 24, 2020, shall be continued till July 28, 2020.

 4             The briefing schedule for the second round of motions shall be set as follows:
 5
                  Defense Filing Date: June 19, 2020
 6
                  Government Response: July 10, 2020
 7
                  Defense Reply: July 17, 2020
 8
                                                  2:30 pm
                  Hearing Date: July 28, 2020 at _________.
 9

10        Defense counsel shall lodge any objections to shackling one week prior to scheduled motion

11 hearings.

12        IT IS SO ORDERED.
13

14
     DATED: May 11, 2020                                _________________________
15                                                      HON. RICHARD SEEBORG
                                                        UNITED STATES DISTRICT JUDGE
16
17

18

19

20

21

22

23

24

25

26

27
                           STIPULATION AND ORDER CONTINUING MOTION HEARING
28                                  AND ADJUSTING BRIEFING SCHEDULE
                                              18CR0119-RS
